 Office of                                                                                 Nathaniel S. Boyer
 General Counsel                                                                           Counsel

 Eve Burton
 Executive Vice President
 Chief Legal Officer
                             April 13, 2021
 Jonathan R. Donnellan
 Mark C. Redman
 Vice President
 Co‐General Counsel
                             VIA ECF
 Kenan J. Packman
 Maureen Walsh Sheehan
 Ravi V. Sitwala             The Hon. Mark A. Roberts
 Jack Spizz                  United States Magistrate Judge
 Associate General Counsel
                             U.S. District Court for the Northern District of Iowa
 Carolene S. Eaddy           111 Seventh Avenue SE
 Vice President              Cedar Rapids, IA 52401
 Corporate Human Resources

 Jennifer G. Tancredi        Re:    NuStar Farms, LLC et al. v. Lizza et al.,
 Debra S. Weaver
 Senior Counsel
                                    Case No. 5:20-cv-04003-CJW-MAR

 Catherine A. Bostron        Dear Judge Roberts:
 Corporate Secretary

 Sultan Barazi                       We and Faegre Drinker Biddle & Reath LLP represent Defendants
 Liddy Barrow*               Ryan Lizza and Hearst Magazine Media, Inc. in this defamation action
 Nathaniel S. Boyer
 Lisa Bozman                 brought by Plaintiffs NuStar Farms, LLC (“NuStar”), Anthony Nunes, Jr., and
 David Brioso                Anthony Nunes, III (“Plaintiffs”). We submit this notice to outline proposed
 Michael A. Canencia
 James Coil                  matters to be discussed during the upcoming status conference scheduled
 Adam Colón                  before the Court for 9 a.m. on April 15, 2021. See ECF No. 71.
 Howard Davis
 Travis P. Davis
 Ignacio Diaz*                      We seek the Court’s guidance in two areas.
 Vincent Floyd*
 Kerry A. Flynn
 Matthew Greenfield
                                    First, our clients issued a third-party subpoena for records and
 Diego Ibargüen              information to the Woods Fuller law firm, which conducted an I-9 audit
 Monika Jedrzejowska         commissioned by NuStar after publication of the Esquire magazine article in
 Kate Mayer
 Marianne Chow Newman        issue. Plaintiffs and their former law firm declined to provide responsive
 Aimee Nisbet*               documents and information and further have refused to meet and confer
 Sarah S. Park               regarding their incomplete and implausible privilege log and responses to
 Suzanne Peters
 Andrea S. Ryken             Defendants’ subpoena. See infra Point I.
 Eva M. Saketkoo
 Jennifer Schanes
 Nina Shah
 Federica Tigani*
 Kitty Yang*
 Stephen H. Yuhan
                                                                                           300 West 57th Street
 Jim Zeng
                                                                                           New York, NY 10019
 Counsel
                                                                                           T 212.649.2030
* Not admitted or                                                                          Nathaniel.Boyer@hearst.com
  resident in New York
                   Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 1 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 2


                Second, Defendants seek the Court’s permission to take more than 10
         depositions in this case, a request Plaintiffs oppose. See infra Point II.1

             I.       Plaintiffs and Their Former Law Firm Refuse to Meet and
                      Confer Regarding Their Failure to Provide Responses to a
                      Subpoena Seeking Documents Concerning Potentially
                      Necessary and Crucial Facts Assembled for a Post- Publication
                      I-9 Audit.




                Here is a screenshot of a representative certification produced recently
         by Plaintiffs in discovery marked by them for Counsel’s Eyes Only:




         See PX_3098 (highlight added).

                 Both parties agree, as we think they must, that any and all documents
         relating to this I-9 audit, which was not commenced until immediately
         following the date the article was published, are responsive to numerous
         document requests issued to Plaintiffs. An I-9 audit goes directly to whether
         NuStar lacked documentation for its workforce and to Plaintiffs’ awareness
         (or willful disregard) of any undocumented status of their workers, the central
         issue in this case. Further, the facts provided by Plaintiffs or considered by


         1
                  Immediately prior to the last conference, Defendants noticed a subpoena to Mr.
         Lizza’s cell phone carrier, to resolve one issue raised by Plaintiffs at the last conference.
         Defendants understand that the carrier has received the subpoena; that the carrier has
         informed Mr. Lizza that it will be producing the requested records; and Defendants await
         receipt of those records, which they will review for privilege before producing to
         Plaintiffs’ counsel in redacted form with a compliant privilege log.




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 2 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 3


         the auditor are just that—facts—that are neither legal advice nor privileged
         attorney-client communications.

               Below, Defendants describe two disputes that have arisen concerning
         documents relating to the audit.

                    A. Plaintiffs Refuse to Meet and Confer Regarding Their
                       Incomplete Privilege Log.

                 On February 14, 2021, Plaintiffs disclosed, for the first time, that they
         are withholding from production a single letter from Amanda J. Bahena of
         Woods, Fuller, Shultz & Smith, P.C. (“Woods Fuller”), on the basis of the
         attorney-client privilege. According to Plaintiffs’ privilege log, the October
         12, 2018 letter was sent to “NuStar Farms, LLC Attn: Lori Nunes,” and it
         concerns a “[f]ollow-up to I-9 Audit conducted in October of 2018.”

                 Plaintiffs would later amend their privilege log (i) on March 13, 2021,
         to add a single October 2, 2018 outbound email from Lori Nunes to Ms.
         Bahena, and (ii) on March 30, 2021, to add a single line item for “Multiple
         Sticky Notes affixed to Forms I-9 during audit in October 2018.” A copy of
         Plaintiffs’ most recent privilege log is attached as Exhibit A.

                 On April 6, 2021, Defendants’ counsel asked Plaintiffs’ counsel to
         meet and confer regarding this privilege log. For example, as Defendants’
         counsel explained, a single entry disclosing “[m]ultiple [s]ticky [n]otes” that
         does not specify the documents to which the notes were affixed is not
         sufficient. Each document to which a sticky note was affixed is relevant
         because it identifies the document(s) about which Plaintiffs sought and
         obtained legal advice, facts that are not privileged.

                Plaintiffs’ counsel responded that he would not meet and confer,
         because “[i]t does not matter what the sticky notes were attached to.”

                 Defendants ask that the Court direct Plaintiffs’ counsel to confer with
         Defendants’ counsel about their privilege log, with the expectation that
         Plaintiffs will amend their privilege log by specifying the document or
         documents to which each sticky note was attached and by providing other
         identifying information including the subject matter, date, and author of each
         sticky note. This information is needed so that Defendants may test the
         assertion of the privilege as to each “audit” document on Plaintiffs’ log.




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 3 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 4


                 As an alternate course, Defendants request that the Court require
         Plaintiffs to submit the withheld “sticky notes” and documents to which they
         were attached to the Court for an in camera inspection and possible disclosure
         to Defendants under the Protective Order.

                     B. Plaintiffs’ Former Law Firm Refuses to Meet and Confer
                        Regarding Their Evasive Response to a Subpoena.

                 Plaintiffs have produced no other documents concerning the audit,
                                            . So, on March 10, 2021, Defendants
         served a subpoena on Woods Fuller, the law firm that Plaintiffs assert they
         engaged to conduct the audit. The subpoena, a copy of which is attached as
         Exhibit B, sought copies of documents relating to Plaintiffs and the audit, and
         had a return date of March 30, 2021.

                 Defendants expected that Woods Fuller—a law firm with obligations
         to retain client files and of the sophistication to likely employ risk
         management best practices of preserving copies of records returned to
         clients—would be in control or possession of (i) records setting forth facts
         relied on it in the I-9 audit, (ii) non-privileged materials that NuStar shared
         with it for review and analysis during the audit, and (iii) information over
         which they may assert the attorney-client privilege in an informative and
         compliant privilege log.

                 On March 24, 2021, Woods Fuller partner Sander Morehead
         responded to the subpoena by merely referencing emails from Plaintiffs’
         counsel: “Woods Fuller agrees the referenced subpoena seeks information
         subject to the attorney-client privilege. That privilege has been asserted.
         Woods Fuller therefore objects to the subpoena on the same grounds.” Mr.
         Morehead summarily added that “Woods Fuller also believes that the
         privilege log referenced in Mr. Biss’s email below is complete.”2

                 At no time did Woods Fuller say whether it had searched for
         responsive documents. It did not say whether it at one time possessed non-
         privileged documents responsive to the subpoena, or if it retained non-
         privileged or privileged records or copies. Nor did Woods Fuller identify any
         privileged documents beyond those already logged by Plaintiffs. To date,
         Woods Fuller has not produced any documents or a privilege log in response
         to the subpoena. It further has not provided documents that reveal facts rather
         than communications seeking or delivering legal advice.

         2
                 This was incorrect. The privilege log would be subsequently amended to add the
         aforementioned “sticky notes.”




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 4 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 5



                 Finding it implausible that Woods Fuller would not possess a single
         document—privileged or not—relating to the I-9 audit, Defendants asked
         Woods Fuller to meet and confer regarding its response. Defendants sought to
         understand, among other things, whether Woods Fuller at one time possessed
         or today retains any non-privileged documents; if so, if and when it will
         produce them; if not, why; and as to documents over which Woods Fuller may
         assert privilege on behalf of its former client, why Woods Fuller would not
         possess a single additional privileged document beyond those logged by
         Plaintiffs’ counsel in this case.

                 Woods Fuller refused to meet and confer with Defendants’ counsel,
         responding on March 30, 2021: “Woods Fuller cannot unilaterally meet and
         confer about the subpoena. Woods Fuller must and will defer to the party
         asserting the privilege.”

                  Defendants’ counsel sent Mr. Morehead an email asking what he
         meant by this email—i.e., were Plaintiffs (through Mr. Biss or otherwise)
         directing Woods Fuller to not meet and confer with Defendants’ counsel? Mr.
         Morehead responded that that is not accurate, and that Woods Fuller’s reasons
         for refusing to meet and confer “have previously been stated clearly and in
         detail.”

                 Attached as Exhibit C is a copy of the above-described email chain.

                 The Court can see for itself how Woods Fuller provided only an
         evasive response to the subpoena. We find it frustrating that an officer of this
         Court would refuse to speak with Defendants’ counsel regarding his firm’s
         response to a duly served subpoena.3 We fairly question how Woods Fuller
         could not have a single responsive document beyond the two documents and
         sticky notes previously identified on Plaintiffs’ privilege log (which
         Defendants understood were in the possession of Plaintiffs since they were
         noted on Plaintiffs’ log).

                In this unusual posture, Defendants respectfully seek the Court’s
         guidance as to what next steps are appropriate.



         3
                  A motion to enforce the subpoena would be filed in this case in this Court; Woods
         Fuller has an office located in Sioux Center, Iowa, and the subpoena was directed to and
         served on Woods Fuller’s Sioux Center office, at which Ms. Bahena is the registered agent for
         service of process.




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 5 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 6


                 Appropriate options in our view could include a direction by the Court
         to Plaintiffs to instruct Woods Fuller to (i) meet and confer with Defendants
         as to what searches Woods Fuller has conducted, what responsive documents
         Woods Fuller has (and does not have), and whether and why responsive
         documents were not retained; and then (ii) produce all responsive documents
         (with a detailed privilege log specifying any documents over which they assert
         privilege).

                 Or, Defendants could notice Woods Fuller’s deposition and explore
         those topics under oath.4 Or, Defendants could file and serve a motion to
         compel for an order directing the same relief, which Woods Fuller seems to
         contemplate in the email provided. See Ex. C. Additionally, as noted earlier,
         given Plaintiffs’ and Woods Fuller’s lack of forthrightness so far, it may also
         be appropriate for the Court to review in camera the two withheld documents
         (and, perhaps, the stack of “sticky notes,” once they are properly delineated on
         the privilege log) to assess the validity of the privilege assertion.

             II.      Defendants Will Seek Leave of the Court to Take More than
                      Ten Depositions.

                 Defendants anticipate seeking the Court’s leave to take depositions in
         excess of the 10 permitted without leave under Rule 30(a). Plaintiffs’ counsel
         to date has not stipulated to a greater number, and we think the grounds for a
         mandatory grant of leave exist under Rule 30(a)(2) because more than ten
         depositions is consistent with Rule 26(b)(1) and (2). Presently, Defendants
         seek leave to take up to 20 depositions, with the understanding that many of
         those depositions will be short. Plaintiffs have opposed this request without
         offering their basis for doing so.

                 To date, Defendants have identified the following persons whom they
         seek to depose:

                          At least eight of NuStar’s 14 workers (other than Lori Nunes
                           and Anthony Nunes, III, described below). These depositions
                           will be short; they should take no more than two hours of
                           examination each. Defendants are prepared to make the
                           process as efficient and non-disruptive as possible to the
                           employees and NuStar’s business, and have proposed to take



         4
                 Anticipating privilege disputes, it may be efficient to have the Court on standby to
         determine issues of privilege and duties to respond.




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 6 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 7


                          all of these depositions over two or three consecutive days in
                          early May in Sibley, Iowa.

                         NuStar, by Rule 30(b)(6).5

                         Anthony Jr. and Toni Dian Nunes. Anthony Jr. is a Plaintiff.
                          Toni Dian Nunes, also named in the article, co-owns NuStar.
                          Toni Dian is also the treasurer for Devin Nunes’s political
                          campaigns.

                         Anthony III and Lori Nunes. They manage the day-to-day
                          operations of NuStar. Anthony III is a Plaintiff. Lori Nunes is
                          NuStar’s secretary, who gathered records in discovery
                          (including, according to Plaintiffs’ counsel, by her recent visits
                          to the “storage” shed that led to large supplemental
                          productions) and who coordinated the provision of facts to
                          Woods Fuller for the I-9 audit.

                         Some of the persons Plaintiffs identified in their Rule 26(a)
                          disclosures as having relevant information on which they
                          intend to rely in this case, which include:

                               o Devin Nunes;

                               o Mollie Hemingway;

                               o “Sibley Citizens,” if Plaintiffs specify any on whom
                                 they intend to rely; and

                               o “Twitter Users,” if Plaintiffs specify any on whom they
                                 intend to rely.

                         Plaintiffs’ designated expert, Chris Buskirk.

                 As the Court can see, Defendants have already identified the need to
         take at least 16 depositions. Undoubtedly, as Defendants continue their
         document review and fact investigation, the number of witnesses whose
         deposition testimony is needed for fact discovery, trial preparation, or to
         preserve through a trial deposition will rise. Furthermore, in this case,
         Plaintiffs have put at issue (i) their reputation among members of the

         5
                  Defendants will be efficient in their questioning where the knowledge and testimony
         of Anthony Jr., Toni Dian, Anthony III, and Lori Nunes overlaps with NuStar’s knowledge
         and testimony by Rule 30(b)(6).




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 7 of 8
         Magistrate Judge Roberts
         April 13, 2021
         Page 8


         community, (ii) any business losses sustained by NuStar, and (iii) NuStar’s
         hiring practices. Independent knowledge to corroborate or refute those
         allegations well may be known by former employees and other members of
         the community.

                 Finally, Plaintiffs’ counsel has taken the position that he represents all
         current NuStar employees, meaning Defendants’ counsel effectively cannot
         interview those workers or obtain sworn statements from them. Plaintiffs
         certainly should not be able to use this claimed representation of all NuStar
         employees as a shield against obtaining evidence from them and, at the same
         time, insist that it is unreasonable to increase the 10-depostion limit of the
         civil procedure rules as Defendants seek and need under the circumstances.

               For these reasons, Defendants request leave at this time to exceed the
         10-deposition limit and seek initial permission to take up to 20 depositions.

                                             *   *    *

                 Defendants shall be prepared to address the above issues and any
         others deemed appropriate by the Court at the conference this Thursday.

                We appreciate the Court’s willingness to conduct these conferences
         and thank you for taking the time to do so.



                                                          Respectfully submitted,


                                                           /s/   Nathaniel S. Boyer
                                                                 Nathaniel S. Boyer*

                                                          *Admitted pro hac vice
         cc: all counsel of record (by CM/ECF)




Case 5:20-cv-04003-CJW-MAR Document 93 Filed 04/13/21 Page 8 of 8
